 In the Matterof RALSTON PURINACOMPANYandFLouR,FEED ANDCEREAL WORKERS'FEDERALUNIONNo. 19184Cases Nos. C-1457 aind R-1553.-Decided June 12, 1940AnimalFoodsIndustry-Interference,Restraint, and Coercion:anti-union<tatements byforemen-Settlement:of 8 (2) charges given effect where re-spondent not found to have engaged thereafter in unfair labor practices withrespectthereto-Company-Dominated Union:charges of, dismissed-Investiga-tion of Representatives:controversy concerning representation of employees :rival unions ; refusal to recognize petitioning union ; prior grant of exclusiverecognition to competing labor organization-UnitAppropriate for CollectiveBargaining:alltenance employees, but excluding supervisory employees, watchmen, chemists,laboratory workers, and the officeforce-Election Ordered:at such time infuture .as Board may direct.Mr. Edward D._ Flaherty,for the Board.Kenefick, Cooke, Mitchell, Bass & Letchworth,byMr. Lyman M.BassandMr. Lawrence R. Goodyear,ofBuffalo,N.Y., for theRespondent.Mr. Daniel B. Shortal,of Buffalo, N. Y., for the Federal.Mr. Vincent T. Ray,of Buffalo, N. Y., for the Association.Mr. Herbert B. Galton,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn March 7, 1939, Flour, Feed and Cereal Workers' Federal UnionNo. 19184,1 herein called the Federal, filed with the Regional Directorfor the Third Region (Buffalo, New York) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Ralston Purina Company, herein called the respond-ent, at its plant in'Buffalo, New York, and requesting an investiga-'The formal-papers were amended at the hearing to designate the Federal as statedherein.24 N. L. R. B., No. 62.625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and certification of representatives pursuantto Section 9 (c) ofthe NationalLaborRelationsAct, 49 Stat.449, hereincalled the Act.On March 24and June 6, 1939, theFederalduly filed with the Re-gionalDirectorcharges andamended chargesalleging that therespondent had engaged in and wasengagingin unfair labor prac-tices affectingcommerce, withinthe-meaningof the Act.On August2, 1939, the National LaborRelationsBoard, herein called the Board,acting pursuantto Section 9 (c) of the A.ct, and Article III, Section3, of NationalLaborRelationsBoardRules andRegulations-Series2, orderedan investigation and authorized the Regional Director toconductit and to provide for an appropriate hearing upon due notice,and actingpursuantto ArticleIII, Section10 (c) (2), and ArticleII, Section 36 (b), of said Rules and Regulations,further orderedthat the representation and complaintcases be consolidated for thepurposes of hearing and for allother purposes.On August 12 and 31, 1939, the Federal filed further amendedcharges withthe Regional Director.Upon the charges and amendedcharges, theBoard,by theRegional Director,issued its complaint,dated August 31,1939, against the respondent,alleging that the re-spondent had engaged in and was engaging in unfairlaborpracticesaffectingcommerce, withinthe meaningof Section 8 (1), (2), and (3)and Section 2 (6) and(7) of the Act.Copiesof the complaint wereduly served upon the respondent, the Federal,and PurinaLabor Or-ganization,herein calledthe Association.With respect to theunfair labor practices, the complaintalleged insubstancethat from about July 23, 1937,to and includingthe date ofthe complaint, the respondent (1) dominated, supported,and inter-fered with the administration of the Association; (2) terminated theemployment of John Sprada onor about March 22, 1938, and LeonardRybarczykon or aboutNovember11, 1938, and thereafter refused toreemploy them becauseof their membership in theFederal;and (3)by the foregoing and other specifiedacts, interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed inSection7 of the Act.On September16, 1939, the Association filed with theRegionalDirector a motion to intervene in the proceedings.The RegionalDirectorgranted this motion, limiting the interventiontomattersdirectly affectingtheAssociation.The respondent filed with theRegional Director a motion for a bill of particulars.The respondentand theAssociation thereafter filed theiranswers tothe complaintdenyingthat the respondent had engaged in the allegedunfair laborpractices.The respondent,in its answer,asserted that the allegationsof the complaint referringto events prior to., July 20, 1937, "have beenpreviouslyconsideredadjudicatedand settled" by theBoard and the RALSTON PURINA COMPANY627Regional Director, "and its orders fully complied with, and in eachand all particulars are res adjudicata."Pursuant to notice duly served upon the respondent, the Federal,and the Association, a hearing was held at Buffalo, New York, fromOctober 2 to 12, 1939, before Webster Powell, the Trial Examiner dulydesignated by the Board.The Board, the respondent, the Federal,and the Association were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the inception of the hearing, the TrialExaminer denied the respondent's motion for a bill of particulars.At the conclusion of the Board's case and at the end of the hearing,both the respondent and the Association moved to dismiss the com-plaint, upon which motions the Trial Examiner reserved ruling anddenied them in his Intermediate Report, thereafter filed.The TrialExaminer granted the Board's motion to dismiss the allegations of thecomplaint as to John Sprada and Leonard Rybarczyk.During thecourse of the hearing, the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Following the hearing, the respondent and the Association filedbriefs with the Trial Examiner.On December 29, 1939, the TrialExaminer issued his Intermediate Report, copies of which were dulyserved upon the respondent, the Federal, and the Association. In hisIntermediate Report, the Trial Examiner found that the respondenthad engaged in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theAct and recommended that the respondent cease and desist therefromand, affirmatively, withdraw all recognition from and completely dis-establish the Association as the collective bargaining representative ofits employees.On January 29, 1940, the respondent and the Association filed ex-ceptions to the Intermediate Report.Pursuant to leave granted bythe Board to all parties, the respondent and the Association filed briefswith the Board.On April 4, 1940, a hearing was held before theBoard in Washington, D. C., for the purpose of oral argument.Therespondent, the Federal, and the Association were represented bycounsel and participated therein.On April 30, 1940, the Associationfiled with the Board a petition for leave to offer in evidence a copyof a.card authorizing the Association .to represent the signer for col-lective bargaining and a list of employees who signed such cards,in order that the Association's name might be placed upon the ballot 628DECISIONS OF NATIONALLABOR RELATIONS BOARDin any election that the Board might subsequently order.. Since therecord as made at the hearing is complete with respect to the statusof the Association, the petition is hereby denied.The Board has con-sidered the exceptions of the respondent and the Association and,save as they are consistent with the-findings, conclusions, and orderset forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRalston Purina Company, the respondent, is a Missouri corporationhaving its principal office and place of business at St. Louis, Missouri.It is engaged in the manufacture, sale, and distribution of animalchows, animal sanitary products, wheat, corn, and oat cereals.Therespondent maintains and operates plants and branches throughoutthe United States and in Canada.The respondent manufactures at its Buffalo, New York, plant, whichis the only plant involved in the instant proceeding, animal chows,wheat, corn, and oat cereals for animal consumption.The raw mate-rials used in the manufacture of these products include grains, oils,molasses, yeast, and animal sanitation materials.During the fiscalyear ending September 30, 1939, the respondent purchased for itsBuffalo,New York, plant raw materials valued at approximately$5,950,000, of which about 70 per cent were purchased outside the Stateof New York.During the same fiscal year, the value of the productsmanufactured and distributed by the respondent had a value' of ap-proximately $7,500,000, of which about 75 per cent were shipped topoints outside the State of New York.The respondent employs at its Buffalo, New York, mill, approxi-mately 190 employees, of whom about 173 are engaged in productionand maintenance work.H. THE ORGANIZATIONS INVOLVEDFlour, Feed and Cereal Workers' Federal Union No. 19184 is alabor organization affiliated with the American Federation of Labor,admitting to its membership employees of the respondent.Purina Labor Organization 2 is an unaffiliated labor organizationadmitting to its membership "any mill worker" of the respondent,excluding employees "who hold a foreman or office position."2Formerly known as Purina Feedcraft Association. RALSTON PURINA COMPANY629III.THE UNFAIR LABOR PRACTICESA. Alleged domination and interferencewiththe administration ofthe Association1.Events prior to July 23, 1937The Federal started its organizational drive in the respondent'sBuffalo, New York, plant in April 1937.On May 19, 1937, the Fed-eral filed charges with the Regional Director alleging that the re-'spondent was dominating and interfering with the administrationof the Association and contributing support to it.On July 19, 1937,after representatives of the Federal, the Association, and the respond=ent had conferred with the Regional Director, Lloyd Hedrick, man-ager of the respondent's plant, sent ' the following letter to theAssociation, in care of Oscar Hay, president :GENTLEMEN : At the recent conference had between Mr. HenryJ.Winters, Regional Director of the National Labor RelationsBoard, Mr. Oscar Hay, President of your Association, with hisadviserMr. Edward Murray, Mr. Lloyd Hedrick, Manager ofthe Buffalo Branch of Ralston Purina Company and its attorneyMr. Bass, the Regional Director questioned the legal proprietyof the half-hour payments to the members of your Associationfor its regular monthly meetings and for expenses contributed toyou for the use of stenographic services, time and materials forthe publication entitled "Feedcraft Facts", as well as the furnish-ing of the Company's property without charge to you for thesemeetings.To obviate any charge of impropriety or illegality that theCompany is in any way seeking to dominate or interfere withthe formation or administration of your Organization or is con-tributing financial or other support to it, the Company herewithformally confirms its advices to you that it will not hereafter payany expenses for the above-mentioned half-hour's time or furnishany of its property for the use of the monthly or any other meet-ings of your Association and will not permit at its expense theuse of stenographic service, time and materials for the publicationentitled "Feedcraft Facts" nor will it otherwise, or in any way,contribute financial or other support. to your Association eitherdirectly or indirectly.Our Company desires to fully comply with the law and assumesthat the attitude of the Association will be the same.The Management has never interfered, nor will it in the futureinterfere, in the election of your officers, the conduct of your meet-ings or the subjects that you have brought up, or may bring up,283035-42-vol. 24-41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom time to time with the Management for the purpose of col-lective bargaining relating to wages, hours and working condi-tions, or the right to collectively bargain with it by any or allof its employees or their properly accredited representatives withreference to hours, wages and working conditions.Kindly bring this communication at once to the attention ofyour officers and members.The respondent sent a copy of this letter to the Regional Directorand stated that it had "desisted from the acts set forth in the letterand will not continue any of such acts or practices in the future."The Federal was satisfied with this letter and withdrew its charges onJuly 23, 1937.Thereafter, the activity of the Federal in the plantsubsided, not to be revived until January 1939.2.Events subsequent to July 23, 1937The day following the receipt of Lloyd Hedrick's letter, Hay calledtheAssociation representatives together and reported to them thesubstance of the July 19 letter.He thereafter posted on the bulletinboard in the mill the following typewritten memorandum :PFA [Association] Okayed byLabor Relations Board :Several weeks ago the Flour, Feed, and Cereal Workers Union,Local 19184, filed a complaint with the Labor Relations Boardthat the Purina Feedcraft, Association was a company controlledand dominated union, and as such should be restrained from oper-ation under the Wagner Labor Law.Mr. Winters, head of theregional Board, held an informal hearing in the Board office atwhich Mr. Lloyd Hedrick and his attorney, Mr. Bass, Ed Murrayand myself were present.Mr. Winters opened the hearing by the reading of the complaintwhich was denied.He then asked for a recital of the histroryI sic] . of PFA.Ed Murray, being one of the founders of theorganization told of its beginning and of its desire to furtherthe interests of its members through organization and by coop-eration and understanding with the management.He told howfor the time being it had been unnecessary to charge dues be-cause meeting [sic] were held at the plant and Feedcraft Factswere mimeographed by the office staff. This was done as a con-tractual obligation of the Ralston Purina Company to the PurinaFeedcraftAssociation in consideration of the Association'spromise to cooperate with the company on matters concerningwages, laws and working conditions to the best of its ability, andas set forth in writing in our annual contract. I then told of all RALSTON PURINA COMPANY631the advantages of a self-governed group in our mill, of our cor-dial relationship with the management, and of the achievementsof PFA in bettering wages, hours, and working conditions of itsmembers.Duly impressed by these facts and in addition, by the vigorousdenial that the company had ever given, donated or contributedany sum of money or gift to any member of the Association, Mr.Winters remarked on the good job done by Feedcraft in thesetroublesome times and discovered the complaint as groundless.However, he held that meetings on company time and prop-erty, and publication of Feedcraft Facts by them,might,in thelack of a clear interpretation of the Wagner Labor Law, beconstrued as a technical violation, and advised us that to be onthe safe side of the law, PFA should rewrite its constitution toallow for the payment of dues, publish Feedcraft Facts at its ownexpense and hold its meetings away from the plant.Acting on this advice, I have consulted Mr. Gibson Gardner ofthe law firm of Ray, Gardner & Treble, 514 M & T Building.As a result, Mr. Ray is handling the re-drafting of the constitu-tion and Mr. Gardner is looking after the re-drawing of thecontract to take advantage of the clean slate given PFA by theLabor Board.Very shortly we will present the newly drafted constitution forratification and also request approval of the new contract beingprepared by Mr. Gardner as a result of Mr. Winter's soundadvice.Thus, exactly three years following its organization, The PurinaFeedcraft, [sic] Association has passed through the last test ofsuitability to the purpose of providing self government for itsmembers, and has been found to supply every service that can beoffered, better than any other organization could possibly do it.I thank each member for his strong support and ask that it becontinued.(Signed)OSCAR HAY.The Trial Examiner found that "There was no showing that theBoardhad either `discovered' the complaint against the Association tobe `groundless' or had given the Association a `clean slate' as Hayclaimed.... ''There was no showing, on the other hand, that thememorandum misquoted the Regional Director or inaccurately inter-preted the statements made at the conference.Thereafter James Hedrick, superintendent of the plant, called a/meeting of the foremen and conveyed to them the substance of thoJuly 19 letter.He told them "that we should not become involvdin any discussion with any employee as to the merits of the Flour and 632DECISIONSOF NATIONALLABOR RELATIONS BOARDCerealWorkers' Union as against the P. L. O. [Association].Norcould they even give advice if a man asked for it . . . I told themthat our interests were only that the men regardless of their affiliation,should do their work and receive fair treatment . . ." Early inAugust 1937, at another meeting of the foremen, Lloyd Hedrick "readthe entire letter [of July 19] to every. man there, so that they hada very clear and definite understanding, and furthermore, I laiddown the law at that meeting that every detail of that letter wasto be observed."He further instructed "that there would be noposting of bulletins of any kind for either organization."On December 29, 1936, the Association was recognized by therespondent as the collective bargaining agent of "all the mill em-ployees" who were members of the Association.On August 17, 1937,the respondent met with the Association representatives.The min-utes of that meeting state that "Oscar [Hay] asked where Lee Ken-nedy belonged to office or to mill and whether or not be could belongtoP.F.A. [Association].Mr. [Lloyd]Hedrick explained hebelonged to mill, therefore he could belong to P. F. A."The TrialExaminer found that this was clear evidence that the respondentcontinued to interfere in the affairs of the Association.The respond-ent in its brief contends that Hay sought only to ascertain whetherLee Kennedy was covered by the contract between the Associationand the respondent.The respondent's pay roll for September 27,1939, lists another "Kennedy" (W. R. Kennedy) and it argues thatthe identity in name of these employees raised a doubt with respectto the duties of each at the time of Hay's inquiry.Under the circum-stances, we do not believe that this isolated inquiry which appearsin a minute book listing numerous meetings between the respondentand the Association from August 1937 to September 1939, constitutesevidence of the respondent's interference with the Association.Following the advice of the Regional Director as contained in thememorandum, the Association secured the services of an attorney andproceeded to draft a constitution, which was adopted at a meetingof the Association on September 22, 1937.The constitution,inter alia,provided for 25-cent monthly dues, a representative executive boardconsisting of 3 officers and 6 departmental representatives, and amechanism for the settlement of grievances. It also provided thatnotices of annual and special meetings should be posted on the bulletinboard in the plant at least 10 and not-more than 20 days before thetime appointed for the meeting, and that proposed amendments shouldbe posted on the bulletin board in the plant at least 10 days beforethe date of the meeting at which the amendment was to be considered.On September 16, 1937, the Association representatives met withthe management to discuss a contract for, the; ensuing year.Accord- RALSTON PURINA COMPANY633ing to the minutes of this meeting, Lloyd Hedrick asked whether therespondent had alegalright to contract with the Association.Hayreplied that the Association "had a majority, which could be provedby record of paid-up dues." Shortly thereafter the Association sub=mitted to the respondent authorization cards of a majority of theemployees .3On November 1, 1937, the respondent entered into anexclusive bargaining contract with the Association, recognizing it asthe bargaining representative of all the employees in the plant, exceptemployees having the power to hire and discharge, foremen, watch-men, and the office force.After checking authorization cards againsubmitted by the Association, the respondent on November 1, 1938, re-newed its contract with the Association for an additional year withthe provision that the contract could be renewed upon the consent ofboth parties.4There is some evidence that the Association used company propertyfor the purpose of transacting union business.About January 1938,Hay requested permission from James Hedrick to conduct an Associ-ation election on company property.Although such permission wasdenied, nevertheless the Association conducted a nominating electionfor officers and representatives on the respondent's property.There-after, the election was held on the respondent's property "right out-side of the locker door" and the employees voted as they left work.During the election, a sheet of paper containing the names of thevarious candidates appeared on the respondent's bulletin board.OnJanuary 31, 1938, the results of the election were posted on the bulletinboard and remained there for about 2 weeks.On January 10, 1939, the Association held its annual election outsidethe plant.As the employees in the elevator failed to appear at theelection because they were working, it was decided at the election thatthese men should be permitted to vote.Daniel Martone, the Asso-ciation secretary, gave Richard Brown, an employee, about 10 or 12ballots and told him to secure the votes of the employees in the ele-vator.Martone told Brown that it was permissible to distribute theballots during working hours.Brown went through the six floors ofthe elevator and secured the votes of six employees while they wereworking.At one time Brown passed about 50 feet from John Lyle,foreman of that department. Lyle testified that he did not see Brownduring this time.8A majority of these cards were signed in 1934 and authorized the Association torepresent the signers under Section 7 (a) of the National Industrial Recovery Act. Therecord does not disclose that the Association offered or the respondent requested proofthat the employees who had signed such cards were paid-up members of the Association.It appears from the testimony of Hay that in fact only 51 employees had paid theirdues.It should be noted, however,that no provision for the payment of dues to theAssociation existed prior to September 1937, although dues were collected in August 1937.4 The record does not disclose whether or not the proof submitted by the Associationconsisted of the same cards that had been submitted in 1937. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the early part of 1938, the Association devised a method of raisingmoney, which it called a "Grand Drawing." Tickets for the GrandDrawings were sold by members of the Association to employeesand to other individuals.Part of the proceeds was awarded to theindividuals holding the winning tickets and the remainder to theAssociation.Grand Drawings were held on March 23, 1938, December1, 1938, and July 15, 1939.Because the Grand Drawings and on oneoccasion a card party had proved successful methods of raising money,the Association discontinued the collection of dues on August 1, 1938.Some tickets were sold inside the plant.Lloyd Hedrick purchased abook of tickets for the first Grand Drawing and paid "between a dollarand a dollar and a quarter" for it out of his personal funds. Twobrief notices relating to the Grand Drawings appeared in the "SafetyGuard," a weekly publication devoted to safety work which is printedby the respondent.In April 1939, after the Association resumed its collection of dues,some dues were collected in the respondent's locker room during thelunch hour.Hay appointed William Gray, an employee in the bullgang,5 to collect dues.About the first part of May 1939, Gray askedFrank Christen, an employee who had charge of the bull gang duringthe absence of the head of the bull gang, for time off to collect dues forthe Association.Christen asked Gray if he had any authority totake time off, and Gray answered that Hay "has said Jim [Hedrick]said it was okay."Gray thereafter .left work and collected dues forabout an hour during working hours.Hay admitted that he madesuch a statement to Gray but testified that he had not received suchpermission from James Hedrick.James Hedrick testified that he hadnot given Hay such permission.The Trial Examiner found that"regardless of whether or not James Hedrick gave permission toHay, Gray collected dues on company time and property with thepermission of acting supervisor Christen."On the facts as found bythe Trial Examiner, however, and under the circumstances, we do notbelieve that the respondent is chargeable with Christen's action herein.The Association, as described above, customarily posted on thebulletin board notices relating to its affairs.In February 1939, shortlyafter the Federal had resumed its activities, a Federal officer askedLloyd Hedrick for permission to post notices on the bulletin board.Lloyd Hedrick replied that no notices of any organization could beposted except the minutes relating to the bargaining meetings betweenthe Association and the respondent.In 1939 the Federal and the respondent agreed that neither theFederal nor the Association would be permitted to solicit memberson company property.From May until July 1939, however, Martone,.5 The bull gang is "the crew of men who pick up the odds and ends off of the floor." RALSTON PURINA COMPANY635secretary of the Association, had several talks during working hourswith Richard Jacobs, an employee in the molasses department, con-cerning Jacobs' delinquent dues.3.Conclusions with respect to the AssociationThe Trial Examiner found, substantially on the basis of the factsset forth above, that the respondent continued its domination of andinterferencewith the administration of the Association and con-tinued to accord support to it.He found that although the respondentceased the activities specifically set forth in its letter of July 19, 1937,to the Association, thereafter it performed and permitted the per-formance of other activities in support of the Association and failedto remove "the taint of its previous connection with the Association."We do not agree with the conclusions of the Trial Examiner.As we have noted above, both the Regional Director and the Fed-eral approved the letter of July 19, 1937, in which the respondentadvised the Association that it was discontinuing certain forms ofsupport.All the parties were satisfied with the settlement thus ef-fected and the Federal withdrew its charge that the respondent haddominated the administration of the Association.Presumably theRegional Director and the Federal believed that the respondent'sundertaking, as enunciated in the letter, removed the respondent's"taint of its previous connection with the Association."We do notpass upon the efficacy of the settlement in removing the effects of theunfair labor practices alleged to have been committed prior to July ,23, 1937.It is plain from the record that the respondent was notrequired under the settlement to disestablish the Association as acollective bargaining representative of its employees or otherwiseto refrain from treating with it as a labor organization.We haveheld that effective administration of the Act requires that we give fulleffect to a settlement or compromise of unfair labor practice chargeswhich the Regional Director or other agent of the Board has ap-proved 6 unless the employer is shown to have continued to engagein the unfair labor practices thus settled or compromised.'We shall,"SeeMatter of Corn Products Refining CompanyandUnited Cannery, Agricultural,Packing & Allied Workers (f America, Local169, 22 N. L. It. B. 824;Matter of J.Dunitz, doing business under the firm name and style of Gloray Knitting MillsandJointCouncil of Knit Goods Workers Union, International Ladies Garment Workers Union,Local#155,19 N. L. R. B. 712 ;Matter of Wickwire BrothersandAmalqamated Ass'nof Iron, Steel & Tin Workers of North America, Lodge #1985, through S. W. O. C., afjlli-ated with the C. I. 0.,16 N. L. R. B. 316;Matter of Shenandoah-Dives Mining Com-panyandInternational Union of Mine,Mill & Smelter Workers,Local No.26,11 N. L. It. B.885.' SeeMatter of Chambers CorporationandAllied Stove Mounters and Stove ProcessorsInternationalUnion, Local No.36(A.P.ofL.),21N.L.It.B.808;Matter ofHarry A. Halff, doing business as The Half Manufacturing CompanyandInternationalLadies'GarmentWorkers'Union,16N.L.R.B. 667;Matter of Ingram Manufac-turing CompanyandTextileWorkers Organizing Committee,5 N. L. R. B. 908. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefore, advert to a consideration of the respondent's activitiessubsequent to July 23, 1937.We have observed that the memorandum posted by the Associationwas not shown to have been an unreasonable interpretation of theconference which led to the settlement of the charges filed by theFederal.We have also concluded that the isolated item in the Asso-ciation minute book with respect to the status of Lee Kennedy findsreasonable explanation in the record and under the circumstancespresent herein does not support a finding of employer interferencewith the administration of the Association. Similarly, in the absenceof a showing that the respondent, or anyone on its behalf, dictated orratified the action of the Association in making provision in its con-stitution for the use of the respondent's bulletin board, we do notconclude that the provision itself constitutes evidence of the respond-ent's support.We have held that an employer's recognition of a labor organizationas the exclusive representative of his employees constitutes unlawfulsupport where such labor organization presents but flimsy or no evi-dence of its majority status and where the employer has reason tobelieve that such status does not exist.' It must be noted in the instantcase,however, that for one and one-half years after the settlement ofthe earlier charges, the Federal withdrew from the respondent's plantand made no claim thereafter until 1939 to represent a majority ofthe respondent's employees.Under these circumstances, in the absenceof a showing that the Association did not represent a majority of theemployees, we cannot find that the respondent acted precipitately orunreasonably in accepting the proof of membership offered by theAssociation in 1937 and 1938 and in bargaining collectively with it.,'The Trial Examiner found that the Association was permitted in1938 to conduct an election of officers on company property, to use therespondent's bulletin board, to sell tickets for the "Grand Drawings"on company property, and otherwise to promote the Association dur-ing working hours.Having discredited the respondent's denials thatitwas aware of such activities, the Trial Examiner concluded thatfor these indicia of support to the Association the respondent is respon-sible.We believe, however, that other, undisputed facts in the recordrequire consideration in the evaluation of the Trial Examiner's con-8 SeeMatter of The Falk CorporationandAmalgamated Association of Iron, Steel andTin Workersof North America,Lodge 1538,6 N. L. R. B. 654,102 F.(2d) 383(C. C. A.7), 106 F. (2d) 454 (C. C. A. 7),enf'dN. L.R. B. v. TheFalk Corporation,308 U. S.453;Matterof Blossom Products CorporationandInternational Ladies' Garment Work-ers'Union,20 N. L. It. B. 335;Matter of ArmaEngineeringCompanyandCommitteefor Industrial Organization,14 N. L.It. B. 736;Matter of Continental Oil CompanyandOilWorkersInternational Union,12 N.L. R. B. 789.SeeMatter of Rosedale Knitting CompanyandRosedale Employees Association andAmerican Federation of Hosiery Workers,20 N. L. R. B. 326. RALSTON PURINA COMPANY637clusions.The respondent employs about 173 production and mainte-nance employees in a plant over a half block wide, one block deep, andin some places six stories high.Acting for the management and exer-cising supervision over these employees scattered throughout the plantare but seven foremen. It should be noted, as described above, thatwhen Brown distributed ballots in the six floors of the elevator duringthe January 1939 election, the testimony shows that only one foremanwas within his observation, and at a distance of 50 feet from him. Inthe absence of further evidence we do not conclude that the foremanhad or should have had knowledge of his activity.Similarly it shouldbe noted that the 1938 election was conducted on company propertyadmittedly after the respondent's superintendent had expresslyrefused to grant such permission.The use of company property for the conduct of union affairs maybe proscribed by the Act whether or not there has been a showingthat the employer had knowledge of such use where the circumstancesplainly raise the inference that the employer should have had knowl-edge and especially where a similar use of company property isdenied a rival union.We are of the opinion that such circumstancesare notpresent in the instant case.Moreover, the record is clear thatthe Federal, to the limited extent that it maintained an interest inenlisting the respondent's employees between 1937 and 1939, sim-ilarly utilized the respondent's property. In the latter part of 1937a member of the Federal posted on the bulletin board a noticesigned, "anti-P. F. A. [Association] committee."On at least twooccasionsthe Federal used the bulletin board to post notices relatingto its activities.AlthoughMartone, the Association secretary,sought during working hours to induce Richard Jacobs, an employee,to pay his dues to the Association, Joseph Kranski, the most activemember of the Federal, freely admitted that he often "talked union"during working hours.Under the circumstances here present, weare ofthe opinion that the record does not support a finding thatthe Association, by the use of the respondent's property, was affordedprivileges denied to the Federal or that the respondent's prestige wasdiscriminatorily enlisted on behalf of the Association as against theFederal'0On the basis of all the evidence we do not find that the respondenthas dominated or interfered with the administration of the Associa-tion or contributed support to it subsequent to July 23, 1937.Weshall therefore give effect to the settlement of July 23, 1937, and10We do not believe that Lloyd Hedrick's purchase of tickets to a Grand Drawing in1938 amounted to a contribution of financial or other support to the Association.Therecord discloses that the respondent regularly purchased advertising in the "AmericanLabor Reporter,"a newspaper published in the interest of the American Federation ofLabor. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDwe shall dismiss the complaint to the extent that it alleges the com-mission of unfair labor practices within the meaning of Section 8(2) of the Act.B. Interference, restraint, and coercionShortly after Adam Banish, an employee in the molasses depart-ment, joined the Federal in June 1939, Bert Smith, his foreman,approached him during working hours.According to the testimonyof Banish, which was uncontradicted, Smith "got wind that I [Ban-ish] had joined the A. F. of L., which I did not deny, and he askedme if that was the truth, and I admitted it, and he asked me whatI was going to gain by that, and I answered him that I saw wherethe biggest majority of the fellows are signed up, I may as well staywith them . . . He says I was making a mistake by doing that."Smith then left and entered into a conversation with Alex Bielecki,an employee who was an Association representative.About an hourand a half later, Bielecki told Banish that Smith said "that I [Ban-ish]was a damn fool for joining up, after all the breaks I got."We find that Smith made the statements attributed to him by Banish.The respondent in its brief admits that these remarks were deroga-tory to the Federal, but claims that they do not as a matter of lawconstitute a violation of the Act.Smith exercises supervisory au-thority over about 35 employees. It is clear that the respondent isresponsible for the acts of such a supervisory employee 11Rybka 'and Banish testified that John Lyle, a foreman, said inJune or July 1939, that "if Frank Wilczak was not so active inunion affairs he would get 21/2 to 5-cents more an hour." Lyledenied that he made this statement.The Trial Examiner, relyingupon the testimony of Rybka, Banish, and George Wilczak, an em-ployee, found that Lyle made this statement attributed to him.Al-though George Wilczak did not testify relative to any such statementmade by Lyle, we nevertheless credit the testimony of Rybka andBanish and find that Lyle made the statement attributed to him.We find that, by the foregoing remarks of Smith and Lyle, the"SeeSwift and Company v. N. L. R.B.,106 F. (2d) 87(C. A. A. 10),enf'g as mod.Matter of Swift & CompanyandAmalgamated Meat Cutters and Butcher Workmen ofNorth America,Local No. 641, and United Packing House Workers Local IndustrialUnion No. 300.7 N.L. R B."69;N.L.R. B.v.The A.S. Abell Company,97 F.(2d) 951(C. C. A. 4),enf'g as mod.Matter of The A.S.Abell CompanyandInternational Printingand Pressmen'sUnion,Baltimore Branch,BaltimoreWeb Pressmen'sUnion,No. 31, 5N.L.R.B.644;Matter of Jrffrrson Lake Oil Company,IncorporatedandSulphurWorkers Local Union No.2.1195.16 N. L.R. B. 355.See also,International Associationof Machinists, Tool and Die Makers LodgeNo.35,affiliated with the InternationalAssocia-tion of Machinists,at al. v.N. L. R. B.,110 F.(2d) 29(C. A. for D. C.), enf'gMatter ofThe Serrick CorporationandInternational Union, UnitedAutomobile Workers of America,Local No.459, 8 N. L. R. B. 621. RALSTON PURINA COMPANY639respondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Joseph Kranski joined the Federal in April 1937 and became themost active organizer for the Federal in the respondent's plant.Lloyd Hedrick admitted that he "heard" that Kranski was active inFederal affairs.On December 27, 1938, Kranski was transferredfrom the molasses department to a job in the elevator departmentwhich paid a lower hourly rate.The respondent claims that it didnot transfer another employee with less seniority than Kranski, be-cause that employee was less able to do the job. There is conflictingtestimony as to whether the respondent at the time of the transfergave Lyle instructions to "ride" Kranski, and whether Lyle actuallydid "ride" Kranski.The Trial Examiner, upon the testimony ofRybka, Banish, and George Wilczak, found that Lyle admitted thatthe respondent gave him instructions to "ride" Kranski and that hedid "ride" Kranski.The Trial Examiner also concluded thatKranski was transferred to a less desirable position in the elevatordepartment where he was subjected to continual criticism because hejoined and assisted the Federal.We do not agree with the TrialExaminer's conclusions.Kranski testified that he had been previously transferred 5 timessince he began work for the respondent in August 1934 and that eachtime he received the rate of pay according to the particular job clas-sification.In one transfer, he received a lesser rate of pay.Kranski'sjob in the molasses department was a temporary one. Furthermore,at the time of Kranski's transfer, the Federal was not active in theplant and had not been active since July 1937.We find that therespondent did not instruct Lyle to "ride" Kranski.We find furtherthat the respondent did not engage in an unfair labor practice byreason of the transfer.12IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII B, above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several12Early in 1939, Martone hung a rag doll on a pipe which was near the place of workoccupied by Henry Pvzywuski, a scaler in the molasses department who was a memberof the Federal.A sign, which read "union hanging," was affixed to the doll.The dollremained hanging on the pipe for about two to three hours, before Pvzywuski removed it.The foreman was present in the department during the time this incident took place.The 'Trial Examiner found that in the failure of the foreman to discipline Martone, therespondent evinced to its employees its favoritism toward the Association. In theabsence of any evidence of repetition of similar instances, we place no significanceupon this isolated incident and find that it did not interfere with the rights of employeesunderthe Act. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order that it cease and desist from such prac-tices and, to effectuate the policies of the Act, we will order therespondent to post notices stating that it will not engage in the conductfrom which it is ordered to cease and desist.The respondent's em-ployees will thus be assured that they may exercise the rights guaran-teed by the Act without fear of interference, restraint, or coercion.We shall dismiss the complaint in so far as it alleges that therespondent has engaged in unfair labor practices within the meaningof Section 8 (2) and (3) of the Act.VI. THE QUESTION CONCERNING REPRESENTATIONIn its petition filed on March 7, 1939, the Federal claimed that itrepresented a majority of the respondent's employees in an appro-priate unit and that the respondent had refused to recognize it asthe collective bargaining representative of a majority of the em-ployees therein.As described above, .the respondent had granted suchrecognition to the Association.13We find that a question has arisen concerning the representationof employees of the respondent.VII. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VIII.THE APPROPRIATE UNITThe Federal and the Association agree that the appropriate unitconsists of all hourly paid mill employees, excluding supervisory>sAt the hearing neither the respondent nor the Association asserted that the contractbetween these parties constituted a bar to the representation proceeding.If the contracthas been renewed since November 1939, it has been renewed after March 1939 when,theFederal had asserted its claim herein and therefore cannot constitute a bar to our deter-mination of representatives.SeeMatter of Silvray Lighting Inc.andInternationalBrotherhood of Electrical Workers Local Union No. 3, 18N. L. R. B. 719. RALSTON PURINA COMPANY641employees,14 watchmen, and the office force. In addition the Federaldesires to exclude millwrights, maintenance employees, chemists, andlaboratory workers.As previously noted, in 1937 and 1938 the respondent entered intoexclusive bargaining contracts with the Association, covering allemployees of the respondent at its Buffalo, New York, plant, except"employees having the power to hire and discharge, foremen, watch-men and office force."Millwrights and maintenance employees wereincluded within the terms of these contracts, and the Associationbargained for them.Laboratory workers were excluded from theprovisions of the contracts as office workers.We shall follow thedesires of the employees as evidenced by the past bargaining historyand accordingly we shall exclude laboratory workers and includemillwrights and maintenance employees.15The Federal desires to exclude chemists from the unit. The recorddoes not reveal whether chemists are included within the meaningof the term "laboratory workers."The Association takes no positionin this matter.Chemists have little in common with production andmaintenance employees in respect to rates of pay, hours, or otherconditions of employment.We shall exclude chemists from theunit.The Federal claims that J. A. Kaznica, Edward Hoppe, and F. W.Karl are assistant foremen and should be excluded from the unit.Kaznica is a scale man in the elevator; Hoppe works in the chowderdepartment; and Karl is a roll tender and feed tester in the mashand poultry units.Kaznica and Hoppe have acted as foremen dur-ing the vacations of their regular foremen in 1938 and 1939.Karlhas not acted in the place of his foreman. The supervisory func-tions performed by Kaznica and Hoppe are largely incidental totheir regular work as employees in the mill and occupy a period of'The Union desires to exclude "supervisory"employees.The Association desires toexclude foremen and employees having the power to hire and discharge.We construethe term supervisory employees to include foremen and employees having the power tohire and discharge.u The Federal desires to exclude millwrights and maintenance employees because itclaims that when its International charter would be granted in March orApril 1940. Itsjurisdiction would be defined and the craftsmen would be turnedover to thecraft unions.In organizing,however, theFederal has solicited the respondent'smaintenance em-ployees.Althoughat the time of the hearing,none of the respondent'smaintenanceemployees or millrights were members of the Federal,the Federal states that it wouldrepresent any millwrights or maintenance employees who become members.A memberof the UnitedBrotherhood of Carpenters and Joinersof Americatestified at the hearingthat his union claimed jurisdiction over the millwrights and maintenance employees,althoughhe did not know whether any of the respondent'smaintenance employees ormillwrights were members.Such evidence is insufficient to establishthe propriety ofexcludingmillwrights and maintenance employeesfrom the unit.SeeMatter of TheBarreWool Combing Company,LimitedandFederal Labor Union No. 21928,TextileWorkers, affiliatedwith the American Federation of Labor,19N.L.R.B. 1008;Matter of Selby Shoe Company, Portsmouth,Ohio andPortsmouth Printing PressmencEAssistants'Union No. 296 of theI.P. P. & A. U. of N. A.,15 N.L. R. B. 489. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout one or two weeks per year.Karl has not performed anysupervisory functions.We shall include Kaznica, Hoppe, and Karlin the unit.We find that all hourly paid mill employees of the respondent atitsBuffalo,New York, plant,including millwrights and maintenanceemployees but excluding supervisory employees,watchmen,chemists,.laboratory workers, and the office force, constitute a unit appropriatefor the purposes of collective bargaining and that said unit will insureto employees of the respondent the full benefit of their right to self-organization.and to collective bargaining and otherwise effectuate thepolicies ofthe Act.IX. THE DETERMINATION OF REPRESENTATIVESBoth the Federal and the Association claim to represent a majorityof the respondent's employees in the appropriate unit, and both sub-mitted evidence in support of their claims.In view of the conflictingclaims, we find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Since the respondent has, by engaging in unfair labor practices,interfered with the exercise by its employees of the rights guaranteedthem by the Act, we shall not now set the date of the election.Weshall hold the election, however,upon receipt of information from theRegional Director that the circumstances permit a free choice of rep-resentatives,unaffected by the respondent's unlawful acts.We shall,at the time we specify the date on which the election is to be held,also specify the date on the basis of which eligibility to vote in theelection shall be determined.Upon the basis of the ' above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Flour, Feed and Cereal Workers' Federal Union No. 19184, andPurina Labor Organization,are labor organizations,within the mean-ing of Section 2 (5) of the Act.2.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act. .4.The respondent has not engaged in unfair labor practices,withinthe meaning of. Section 8 (2) and(3) of the Act. RALSTON PURINA COMPANY6435.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent,within the meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.6.All hourly paid mill employees of the respondent at its Buffalo,New York, plant,including millwrights and maintenance employeesbut excluding supervisory employees,watchmen, chemists,laboratoryworkers, and the office force, constitute a unit appropriate for thepurposes of collective bargaining,within the meaning of Section9 (b) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Ralston Purina Company,Buffalo, New York, and its officers, agents,successors,and assigns shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization,to form, join,or assist labor organizations,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection,as guaranteed in Section 7 ofthe Act.2.Take the following affirmative actionwhich the Board finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places throughout its plant,and maintain for a period of at least sixty(60) consecutive days fromthe date of posting, notices to its employees stating that the respond-ent will not engage in the conduct from which it is ordered to ceaseand desist in paragraph 1 of this Order;(b)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint,in so far as it allegesthat the respondent has engaged in unfair labor practices within themeaning of Section 8 (2) and (3) of the Act, be, and it hereby is,dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,49 Stat. 449,pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby 644DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Ralston Purina Company; Buffalo, New York, an election shallbe conducted at such time as the Board shall hereafter direct, underthe direction and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all hourly paid mill employees including mill-wrights and maintenance employees of the respondent at its Buffalo,.New York, plant, employed by said respondent during a pay-rollperiod which the Board shall in the future specify, excluding super-visory employees, watchmen, chemists, laboratory workers, and theoffice force, to determine whether they desire to, be represented byFlour, Feed and Cereal Workers' Federal Union No. 19184, affiliatedwith the American Federation of Labor, or by Purina Labor Organi-zation, for the purposes of collective bargaining, or by neither.